DETAILED ACTION
This office action is in response to communications filed on November 4, 2021, concerning application number 16/905,677.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 4, 2021, have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants arguments regarding “adjustable valve contained at least partially within the internal waterway and operable to control at least one of a flow rate or a temperature of water dispensed from the faucet”; and “unitary body is mounded around the internal waterway with the adjustable valve contained at least partially within the internal waterway”.
Status of Claims
Amendment to the Claims was filed on November 4, 2021.
Claims 1-20 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “body chamber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “body chamber” is not in the specification or shown in the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 13 lines 2, 5, 6-7, and 9, Claim 17 lines 5, 12, and 13, and Claim 18 line 3 recite a “body chamber”; however a “body chamber” is not recited in the Specification or indicated with a number and leader line in the drawings. The specification and drawings show an upper and lower chamber, It is unclear if these chambers are the body chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gossing (US PG PUB 2013/0299026, hereinafter Gossing”) in view of Song (US PG PUB 2013/0174929).
Regarding Claim 1, Gossing discloses a faucet (ann. fig. 2) comprising: an internal waterway (6) that is at least partially formed of a first material (material for conveying water, para 0027), the internal waterway plumbing assembly comprising: a valve seat (ann. fig. 2) configured to receive water (water from inlet 7, fig. 1 and para 0044); a conduit (6 is a water pipe, para 0044) coupled to the valve seat that is in fluid communication with the valve seat and is configured to receive the water from the valve seat (channel 6 serving as a water pipe which connects water from the valve seat 7, para 0044); and a unitary body (1) that is formed of a second material (metal, para 0020) having a processing temperature that is less than a temperature at which the first material forming the internal waterway is undesirably affected (para 0020-0022 describes the temperatures for processing), wherein the unitary body is molded around the internal waterway encapsulates the internal waterway (para 0043 and 0044), and is isolated by the conduit from the water within the conduit when water is received in the conduit (para 0044).

    PNG
    media_image1.png
    409
    441
    media_image1.png
    Greyscale

GOSSING – ANNOTATED FIGURE 2
Gossing substantially discloses the claimed invention, except an adjustable valve contained at least partially within the internal waterway and operable to control at least one of a flow rate or a temperature of water dispensed from the faucet; and with the adjustable valve contained at least partially within the internal waterway,
Song teaches an adjustable valve (V, V1, para 0032) contained at least partially within (lower portion of V1 is inserted into the faucet body 25 at the upper portion 25a faucet body 25, para 0032) the internal waterway (25a) and operable to control (control valve V, V1 has a handle L that allows the user to control the valve V, V1, para 0027) at least one of a flow rate or a temperature of water dispensed from the faucet (a main body 10 of a faucet has a hot water inlet 12a and a cold water inlet 14a at both side portions, respectively and a water discharge port 16a in which hot water and cold water are mixed, and is provided with a valve V for stopping a flow of water, a lever L for adjusting the valve, and a valve 

    PNG
    media_image2.png
    766
    383
    media_image2.png
    Greyscale

SONG – ANNOTATED FIGURE 7
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have added in the faucet body, as disclosed by Gossing, a valve body with a handle and control rod, as taught by Song, for the purpose of allowing hot and cold water mixing and topping a flow of water (para 0027).
Regarding Claim 2,
Gossing substantially discloses the claimed invention, except an adjustable valve system is coupled to the valve seat.
Song teaches an adjustable valve system (V, V1) is coupled (para 0028) to the valve seat (25).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have added in the faucet body, as disclosed by Gossing, a valve body with a handle and control rod, as taught by Song, for the purpose of allowing hot and cold water mixing and topping a flow of water (para 0027).
Regarding Claim 3, Gossing substantially discloses the claimed invention, except the adjustable valve system includes a valve stem configured to receive a user input to control the water within the valve seat when the valve seat is receiving the water.
Song teaches the adjustable valve system (V, V1) includes a valve stem (ann. fig. 7) configured to receive a user input to control the water within the valve seat (25a) when the valve seat is receiving the water (para 0027).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have added in the faucet body, as disclosed by Gossing, a valve body with a handle and control rod, as taught by Song, for the purpose of allowing hot and cold water mixing and topping a flow of water (para 0027).
Regarding Claim 4, Gossing discloses the processing temperature is a temperature at which the unitary body can be introduced into a mold to form around the internal waterway plumbing assembly (para 0020-0022 describes the temperatures for processing with a first material that is plastic and a second material that is metal).
Regarding Claim 6, Gossing discloses the unitary body (1) is non-metallic (plastic); and 1.3 * TP < Tm < 1.6 * TP where Tp is the processing temperature and Tm is the temperature at which the first material is undesirably affected (first material 30, 50, or 100 degrees Celsius, less than the second 
Regarding Claim 7, Gossing discloses the first material (plastic) is configured to be in a solid state when the unitary body is provided at the processing temperature adjacent the internal waterway (6, para 0020) (first material 30, 50, or 100 degrees Celsius, less than the second material melting point 400 to 420, 620, or 690 degrees Celsius; para 0020-0021; these temperatures meet the claim limitation of Tm and Tp).
Regarding Claim 8, Gossing discloses the internal waterway (6) further comprises a body portion coupled to the valve seat (ann. fig. 2) and fluidly separated from the conduit (6) by the valve seat.
Regarding Claim 9, Gossing discloses the unitary body (1) comprises at least one of a composite material, a plastic material (para 0020).
Regarding Claim 10, Gossing discloses a method for constructing a faucet (ann. fig. 2), the method comprising: attaching a valve seat (ann. fig. 2) and to a conduit (6), a plumbing assembly at least partially formed of a first material (plastic, para 0020); forming a unitary body (1) around the plumbing assembly in a mold (12) by encapsulating the plumbing assembly in an encapsulating material (second material) in the mold, the encapsulating material having a processing temperature that is less than a temperature at which the plumbing assembly is undesirably affected; and separating the unitary body from the mold (first material 30, 50, or 100 degrees Celsius, less than the second material melting point 400 to 420, 620, or 690 degrees Celsius; para 0020-0021; these temperatures meet the claim limitation of Tm and Tp).
Gossing substantially discloses the claimed invention, except an adjustable valve contained at least partially within the internal waterway and operable to control at least one of a flow rate or a temperature of water dispensed from the faucet; and with the adjustable valve contained at least partially within the internal waterway,
Song teaches an adjustable valve (V, V1, para 0032) contained at least partially within (lower portion of V1 is inserted into the faucet body 25 at the upper portion 25a faucet body 25, para 0032) the internal waterway (25a) and operable to control (control valve V, V1 has a handle L that allows the user to control the valve V, V1, para 0027) at least one of a flow rate or a temperature of water dispensed from the faucet (a main body 10 of a faucet has a hot water inlet 12a and a cold water inlet 14a at both side portions, respectively and a water discharge port 16a in which hot water and cold water are mixed, and is provided with a valve V for stopping a flow of water, a lever L for adjusting the valve, and a valve assembly V1 for fixing the valve at an upper portion, para 0027); and with the adjustable valve (V) contained at least partially within the internal waterway (a valve assembly V1 for fixing the valve at an upper portion, para 0027).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have added in the faucet body, as disclosed by Gossing, a valve body with a handle and control rod, as taught by Song, for the purpose of allowing hot and cold water mixing and topping a flow of water (para 0027).
Regarding Claim 12, Gossing discloses the print area cover (13a, 13b, 13c) is configured to interface with the mold (12) when the plumbing assembly (A, B) is placed in the mold (para 0051).
Regarding Claim 13,
Regarding Claim 14, Gossing discloses the print area cover (13a, 13b, 13c) is configured to interface with the mold (12) when the plumbing assembly (1) is placed in the mold (para 0051).
Regarding Claim 15, Gossing discloses the plumbing assembly remains in a solid state and the encapsulating material is in a non-solid state at the processing temperature (first material 30, 50, or 100 degrees Celsius, less than the second material melting point 400 to 420, 620, or 690 degrees Celsius; para 0020-0021; these temperatures meet the claim limitation of Tm and Tp).
Regarding Claim 16, Gossing discloses the encapsulating material is non-metallic (plastic, para 0020).
Regarding Claim 17, Gossing discloses a faucet (ann. fig. 2) comprising: a plumbing assembly (1) that is at least partially formed of a first material (plastic, para 0020) having a maximum temperature (30, 50, or 100 degrees Celsius), the plumbing assembly comprising: a valve seat (ann. fig. 2); a body chamber (7) coupled to the valve seat and in fluid communication with the valve seat; and a unitary body (1) that is formed of a second material (metal; second material melting point 400 to 420, 620, or 690 degrees Celsius, para 0020) having a processing temperature that is less than the maximum temperature, that encapsulates the plumbing assembly, is molded around the plumbing assembly with the adjustable valve contained at least partially within the plumbing assembly, and is isolated by the body chamber from water within the body chamber when the water is within the body chamber.
Gossing substantially discloses the claimed invention, except an adjustable valve coupled to the valve seat and operable to control at least one of a flow rate or a temperature of water dispensed from the faucet.
Song teaches an adjustable valve (V, V1, para 0032) contained at least partially within (lower portion of V1 is inserted into the faucet body 25 at the upper portion 25a faucet body 25, para 0032) the 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have added in the faucet body, as disclosed by Gossing, a valve body with a handle and control rod, as taught by Song, for the purpose of allowing hot and cold water mixing and topping a flow of water (para 0027).
Regarding Claim 18, Gossing discloses the plumbing assembly (1) further comprises the processing temperature is a temperature at which the unitary body can be introduced into a mold (12) to form around the plumbing assembly (1) (first material 30, 50, or 100 degrees Celsius, less than the second material melting point 400 to 420, 620, or 690 degrees Celsius; para 0020-0021).
Gossing substantially discloses the invention as claimed, except the plumbing assembly (1) further comprises an adjustable valve system (V) is coupled to the valve seat (ann. fig. 2) independently of the body chamber (7) and in fluid communication with the valve seat.
Song teaches an adjustable valve system (V, V1) is coupled to a valve seat (25a) independently of the body chamber (7) and in fluid communication with the valve seat.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have added in the faucet body, as disclosed by Gossing, a valve 
Regarding Claim 19, Gossing discloses the unitary body is non-metallic (plastic, para 0020); and 1.3 * TP < Tm < 1.6 * TP where Tp is the processing temperature and Tm is the maximum temperature (first material 30, 50, or 100 degrees Celsius, less than the second material melting point 400 to 420, 620, or 690 degrees Celsius; para 0020-0021; these temperatures meet the claim limitation of Tm and Tp).
Regarding Claim 20, Gossing discloses the plumbing assembly (1) is configured to be in a solid state at the maximum temperature; the unitary body (1) is configured to be in a non-solid state at the processing temperature; and the unitary body comprises at least one of: a plastic material (first material 30, 50, or 100 degrees Celsius, less than the second material melting point 400 to 420, 620, or 690 degrees Celsius; para 0020-0021).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US PG PUB 2013/0299026, hereinafter Gossing”) in view of Song (US PG PUB 2013/0174929) in further view of Stein (US 2,367,809).
Regarding Claim 5, Gossing as modified above discloses the internal waterway (6) further comprises an aerator coupled to the conduit, in fluid communication with the conduit (6), and configured to receive the water from the conduit.
Gossing as modified above substantially discloses the claimed invention, except the internal waterway further comprises an aerator coupled to the conduit.
Stein teaches an internal waterway further comprises an aerator (14, fig. 2 p. 1 col. 2 line 51-p. 2 col. 1 line 6) coupled to the conduit.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention, by adding at the fluid discharge end of faucet, as disclosed by Gossing as modified above, an aerator, as taught by Stein, for the purpose of allowing air to mix with water to increase the strength of the fluid stream and ultimately conserve water usage.
Regarding Claim 11, Gossing as modified above discloses the conduit (6) separate from the valve seat (ann. fig. 2) forming a plumbing assembly.
Gossing as modified above substantially discloses the invention as claimed, except discloses attaching, prior to placing the plumbing assembly in the mold, an aerator to the conduit, the aerator, the valve seat, the adjustable valve, and the conduit forming the plumbing assembly; covering, prior to placing the plumbing assembly in the mold, the aerator with a print area cover; preventing, by the print area cover, the encapsulating material from entering the aerator while forming the unitary body; and removing the print area cover from the aerator after forming the unitary body.
Song teaches an adjustable valve (V, V1), a valve seat (25a), and a conduit forming a plumbing assembly.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have added in the faucet body, as disclosed by Gossing as modified above, a valve body with a handle and control rod, as taught by Song, for the purpose of allowing hot and cold water mixing and topping a flow of water (para 0027).
Gossing as modified above substantially discloses the claimed invention, except 
Stein teaches discloses attaching, prior to placing the plumbing assembly (1) in a mold (7), an aerator (14) to the conduit (7), the aerator, and the conduit forming the plumbing assembly (1); covering, prior to placing the plumbing assembly in the mold, the aerator with a print area cover (11); preventing, by the print area cover, encapsulating material (10) from entering the aerator while forming the unitary body (1); and removing the print area cover from the aerator after forming the unitary body.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention, by adding at the fluid discharge end of faucet, as disclosed by Gossing as modified above, an aerator, as taught by Stein, for the purpose of allowing air to mix with water to increase the strength of the fluid stream and ultimately conserve water usage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753